IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 43287

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 356
                                               )
       Plaintiff-Respondent,                   )   Filed: January 29, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
GILBERT ALEXANDER GONZALES,                    )   THIS IS AN UNPUBLISHED
JR.,                                           )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for first degree stalking, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Gilbert Alexander Gonzales, Jr. pled guilty to first degree stalking. I.C. § 18-7905. In
exchange for his guilty plea, additional charges were dismissed. The district court sentenced
Gonzales to a unified term of five years, with a minimum period of confinement of two years.
However, the district court retained jurisdiction and sent Gonzales to participate in the rider
program. Gonzales appeals, arguing that his sentence is excessive.




                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Gonzales’s judgment of conviction and sentence are affirmed.




                                                   2